                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


DONALD H. BROWN, II,

               Petitioner,
                                                    CASE NO. 2:19-CV-2826
                                                    JUDGE GEORGE C. SMITH
                                                    Magistrate Judge Chelsey M. Vascura
       v.

OHIO ADULT PAROLE AUTHORITY,

               Respondent.

                                            ORDER

       On July 3, 2019, the Magistrate Judge issued a Report and Recommendation pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed without prejudice as unexhausted. (ECF No. 2). Although the parties were advised of

the right to file objections to the Magistrate Judge’s Report and Recommendation, and of the

consequences of failing to do so, no objections have been filed. The docket indicates that

Petitioner’s mail has been returned as undeliverable. (ECF Nos. 3, 4). However, Petitioner bears

responsibility for keeping the Court advised of his current whereabouts.

       The Report and Recommendation (ECF No. 2) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED without prejudice as unexhausted.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.
IT IS SO ORDERED.

                        /s/ George C. Smith_________________
                        GEORGE C. SMITH, JUDGE
                        UNITED STATES DISTRICT COURT




                    2
